DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The claim limitation and the corresponding structure is/are: “a determination unit” (claim 6) – determination unit 2 is a programmable logic controller PLC 215.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubota (JP 58-106741 U).
Regarding claim 1, Kubota discloses a gas sensor fault detection device (fig. 3) that detects a sensor fault in a gas leak inspection device (helium detector connected to probe 10), the gas sensor fault detection device comprising: a gas blowing unit (3) that blows a gas toward a detection area of a gas sensor (10) of the gas leak inspection device (sensitivity check opening 3 blows gas toward a detection area of probe 10 of the helium detector; JPO Computer Translation submitted by Applicant, p. 4, second to last line – p. 5, line 1); and a position fixing unit (2) that fixes a position of the gas blowing unit (3) with reference to a hypothetical gas leak position of an inspection target (1) being inspected by the gas leak inspection device 
Regarding claims 2-5, Kubota discloses a blowing amount adjustment unit (V1) that adjusts an amount of the gas that is blown from the gas blowing unit (valve V1 adjusts an amount of gas blown from sensitivity check opening 3); wherein the position fixing unit (2) constitutes a portion of an installation jig installed at the hypothetical gas leak position of the inspection target (at least a connection between valve V1 and container 1 is an installation jig at the hypothetical gas leak position of container 1; fig. 3); a gas blowing member (P, V5, V1, 3) that includes the gas blowing unit (pump P, valve V5, valve V1 and sensitivity check opening are parts of a gas blowing member; fig. 3); and a support that supports the gas blowing member (device body 2 must have some support structure for supporting pump P); wherein the gas sensor (10) and the gas blowing unit (3) are moved relative to each other, and wherein the gas blowing unit (3) blows the gas when the gas blowing unit (3) passes a predetermined position (sensitivity check opening 3 and probe 20 can be moved relative to each other, and sensitivity check opening 3 would blow gas when it is at or has passed a position desired by an operator; p. 4, ¶ 2).
Regarding claim 6, Kubota discloses a gas sensor fault detection system comprising: a gas sensor fault detection device (fig. 3) that detects a sensor fault in a gas leak inspection device (helium detector connected to probe 10), the gas sensor fault detection device comprising: a gas blowing unit (3) that blows a gas toward a detection area of a gas sensor (10) of the gas leak inspection device (sensitivity check opening 3 blows gas toward a detection area of probe 10 of the helium detector; p. 
Regarding claims 7 and 8, Kubota discloses a gas sensor fault detection method that detects a sensor fault in a gas leak inspection device (fig. 3), the gas sensor fault detection method comprising: fixing a position of a gas blowing unit (3) with reference to a hypothetical gas leak position of an inspection target being inspected by the gas leak inspection device (movement of device body 2 with respect to probe 10, at least by wheels 11, fixes a position of sensitivity check opening 3 with reference to a hypothetical gas leak position at valve V1 of container 1; p. 4, ¶ 2); blowing a gas from the gas blowing unit (3) toward a detection area of a gas sensor (10) of the gas leak inspection device (sensitivity check opening 3 blows gas toward a detection area of probe 10 of the helium detector; p. 4, ¶ 2); detecting, by the gas sensor (10), the gas blown from the gas blowing unit (3); and determining whether there is a fault in the gas sensor based on a detection result from the gas sensor (output unit 9 determines whether the helium detector has a desired sensitivity by 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Berquist (US 4,492,110) is cited for its disclosure of a calibration method of a gas leak detector by attaching a glass standard leak with a known leak rate of helium and monitoring the concentration of helium within a chamber (c. 4, ll. 20-25).
Kidokoro et al. (JP 2013-194639 A) is cited for disclosing a failure determining device of an NOx sensor which determines failure by comparing the length of a locus of a detecting value of the NOx sensor and an estimated value (Abstract, Solution).
Kuroiawa et al. (JP 2006-145252 A) is cited for its disclosure of determining failure in a hydrogen leak detection sensor (3) by blowing hydrogen-containing gas to the sensor (Abstract, Solution). 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIKA J VILLALUNA/Primary Examiner, Art Unit 2852